      Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 1 of 16




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    THE HILLER COMPANIES, INC.                                CIVIL ACTION
    AND AGCS MARINE INSURANCE
    COMPANY

    VERSUS                                                       NO. 20-2647

    WOOD GROUP PSN, INC., ET AL.                            SECTION “R” (2)



                          ORDER AND REASONS


       Before the Court is defendant Helis Oil & Gas Company, L.L.C.’s

(Helis) motion to dismiss. 1 Plaintiffs oppose the motion. 2 Because plaintiffs

fail to state a claim for breach of contract against Helis, the Court grants the

motion.



I.     BACKGROUND

       This case is a contract dispute arising out of a personal injury action

litigated in state court. Plaintiffs are The Hiller Companies, Inc. (Hiller) and

Hiller’s alleged insurer, AGCS Marine Insurance Company (AGCS). 3




1      R. Doc. 22.
2      R. Doc. 23.
3      R. Doc. 12 at 1, 10 ¶¶ 22-23.
     Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 2 of 16




Defendants are Helis, Wood Group PSN, Inc. (Wood Group), and Wood

Group’s alleged insurer, ACE American Insurance Company (ACE).4

      A.       State Court Proceedings

      Plaintiffs allege that, on or about April 14, 2012, Hiller and Wood

Group were performing contract work for Helis in Louisiana.5 Plaintiffs

contend that, in the course of that work, a Wood Group employee, Luigi

Malta (who is not a party here), suffered a personal injury, when carbon

dioxide cylinders he was offloading from a vessel began to discharge

violently. 6

      On February 8, 2013, Malta filed suit against Hiller and Helis in state

court, seeking damages. 7 Plaintiffs allege that the state court found Hiller

solely at fault for Malta’s injuries and that it entered a judgment against

Hiller.8 Plaintiffs assert that AGCS paid Hiller’s defense cost for the state

court proceeding, and that AGCS has become partially subrogated to Hiller’s

rights to recover.9




4     Id. at 1, 7 ¶ 13.
5     Id. at 8 ¶ 16.
6     R. Doc. 12-5 at 2 ¶¶ V-VI.
7     R. Doc. 12 at 8 ¶ 17.
8     Id. at 9 ¶ 20.
9     Id. at 10 ¶ 23.
                                     2
     Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 3 of 16




      B.    The Contract Dispute

      Plaintiffs allege that they are third-party beneficiaries to a Master

Service Agreement (MSA) between defendants Wood Group and Helis.10

Under the MSA, plaintiffs allege, Wood Group agreed to defend, indemnify,

and hold harmless Hiller for all claims of bodily injury brought by Wood

Group’s employees.11 The relevant provision in the MSA indicates as follows:

      [Wood Group] agrees to RELEASE, DEFEND, INDEMNIFY, and
      HOLD HARMLESS [Helis] . . . from and against any and all
      claims, losses and expenses . . . arising out of or related to bodily
      injury or death of, or damage to property of, [Helis] . . . or its
      subcontractors, or its or their employees . . . . The indemnity
      obligations set forth in this Section shall include [Helis] or any
      member of Company Group. 12

      Although the above provision does not name Hiller or AGCS

specifically, plaintiffs allege that they are members of “Company Group.” 13

Company Group, according to plaintiffs, is a designation that includes Helis

contractors, and plaintiffs contend that Hiller is a contractor for Helis.14 In

its capacity as an alleged member of Company Group, Hiller contends that it

twice sought defense and indemnity from Wood Group after Malta’s alleged




10   Id. at 6 ¶ 11.
11   Id. at 4-6 ¶¶ 9-11; R. Doc. 12-2 at 4.
12   R. Doc. 12-2 at 4 (emphasis added).
13   R. Doc. 12 at 5 ¶ 11.
14   Id. The MSA indicates that Helis’s “contractors” are included in the
designation “Company Group.” R. Doc. 12-2 at 4.
                                       3
     Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 4 of 16




injury, but that Wood Group, on behalf of itself and ACE, denied Hiller’s

request on both occasions. 15

      Plaintiffs allege that the indemnification process works as follows

under the MSA: First, Wood Group is required to name Company Group as

an insured on Wood Group’s insurance policies, including on the ACE

policy.16 The relevant provision in the MSA indicates:

      All insurance policies of [Wood Group] . . . shall, as respects
      liabilities assumed by [Wood Group] . . . name Company Group
      as additional insured . . . on a broad form basis . . . . 17

Second, plaintiffs allege that Wood Group is responsible for generating a bill

that represents the total cost of extending coverage to Company Group. 18

The MSA provides:

      At each subsequent renewal of [Wood Group’s] insurances,
      [Wood Group] will advise [Helis] as respects the amount of the
      premium required for such extensions and arrange to have
      [Helis] billed for the appropriate premium by their insurers (or
      their agent or representative). [Wood Group] warrants that such
      amount constitutes the full cost of extending such insurance
      protection to Company Group. . . .

      [Wood Group] will arrange to have [Helis] billed for that
      premium by [Wood Group’s] insurers (or their agent or
      representative), and [Wood Group] will advise [Helis] prior to

15     R. Doc. 12 at 9-10 ¶¶ 19, 24.
16     Id. at 5 ¶ 10. Plaintiffs contend that, at all material times, Wood Group
was insured by defendant ACE American Insurance Company (ACE). Id. at
7 ¶ 13
17     R. Doc. 12-2 at 7.
18     R. Doc. 12 at 6 ¶ 12.
                                         4
     Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 5 of 16




      commencing any Work in Louisiana, or offshore Louisiana if
      such premium will be in excess of $250. 19

Third, plaintiffs allege that, Helis, and not Wood Group, must pay the

resulting premium. The MSA states as follows:

      [Wood Group] and [Helis] agree that as respects all Work
      performed in Louisiana, or offshore Louisiana, [Helis] (on behalf
      of Company Group as defined in Section 5.1) will pay to [Wood
      Group’s] insurers (or their agent or representative) the premium
      required by their insurer for extending all of [Wood Group’s]
      insurance policies to include coverage for Company Group as
      required under this Agreement . . . .20

In 2012, plaintiffs contend Helis was presented with the bill that purported

to extend coverage to Company Group and that Helis paid the premium. 21

But plaintiffs allege that the amount Helis paid was insufficient to insure all

of Company Group. 22

      Plaintiffs allege various breach-of-contract claims against both Wood

Group and Helis. Against Wood Group, Plaintiffs allege that Wood Group is

in breach because it denied Hiller’s demand for defense, indemnity, and

insurance coverage after the state court litigation.23 In the alternative,

plaintiffs allege that, to the extent Wood Group failed to name Company




19    Id. at 7.
20    Id.
21    R. Doc. 12 at 7 ¶ 15.
22    Id. at 7-8 ¶ 15A.
23    R. Doc. 12 at 12 ¶ 32.
                                      5
     Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 6 of 16




Group on its insurance policy, or failed to present an adequate bill to Helis,

Wood Group is liable for breach of contract. 24

      Plaintiffs assert one breach of contract claim against Helis. Plaintiffs

allege that Helis breached the MSA by not paying the premium in an amount

necessary to insure all of Company Group.25 Plaintiffs allege that Helis

“knew or should have known” that the bill presented to it was for a premium

that would insure only Helis on Wood Group’s insurance policies, and not

Company Group.26 Helis now moves to dismiss the breach of contract claim

against it, and the Court considers Helis’s motion below. 27




24    R. Doc. 12 at 12 ¶¶ 33-33A.
25    R. Doc. 12 at 13 ¶ 34.
26    R. Doc. 12 at 8 ¶ 15B.
27    Plaintiffs responded to Helis’s first motion to dismiss with an Amended
Complaint. “An amended complaint supersedes the original complaint and
renders it of no legal effect unless the amended complaint specifically refers
to and adopts by reference the earlier pleadings.” MacFarland v. Walker,
214 F.3d 1349 (Table), at *1 (5th Cir. 2000) (citing King v. Dogan, 31 F.3d
344, 346 (5th Cir. 1994)). Accordingly, the Amended Complaint is the
operative complaint, as it does not adopt by reference any other pleadings.
Helis’ first motion to dismiss is moot. See Pettawa v. Nat’l Recovery
Solutions, LLC, 955 F.3d 299, 303 (2d Cir. 2020) (holding that, when faced
with an amended complaint while a motion to dismiss is pending, a district
court may dismiss the pending motion as moot). The Court considers Helis’
second motion to dismiss, which incorporates by reference all of the
arguments Helis made in its first motion to dismiss, and responds to the
allegations in the Amended Complaint.
                                        6
      Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 7 of 16




II.    LEGAL STANDARD

       To survive a Rule 12(b)(6) motion to dismiss, plaintiff must plead

enough facts to “state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 547 (2007)). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. The Court

must accept all well-pleaded facts as true and must draw all reasonable

inferences in favor of the plaintiff. Lormand v. U.S. Unwired, Inc., 565 F.3d

228, 239, 244 (5th Cir. 2009). But the Court is not bound to accept as true

legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.

       On a Rule 12(b)(6) motion, the Court must limit its review to the

contents of the pleadings, including attachments. Brand Coupon Network,

L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014). The Court

may also consider documents attached to a motion to dismiss or an

opposition to that motion when the documents are referred to in the

pleadings and are central to a plaintiff's claims. Id. “In addition to facts

alleged in the pleadings, however, the district court ‘may also consider

matters of which [it] may take judicial notice.’” Hall v. Hodgkins, 305 F.

App'x 224, 227 (5th Cir. 2008) (citing Lovelace v. Software Spectrum, Inc.,


                                       7
     Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 8 of 16




78 F.3d 1015, 1017-18 (5th Cir. 1996)). On a Rule 12(b)(6) motion, the Court

must limit its review to the contents of the pleadings, including attachments.

Brand Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635

(5th Cir. 2014).



III. DISCUSSION

      A.    Choice of Law

      Plaintiffs argue that general federal maritime law governs this

dispute. 28 The basis for this choice of law, plaintiffs argue, is that the MSA is

a maritime contract, conferring admiralty and maritime jurisdiction over

this dispute under 28 U.S.C. § 1333. 29 See Gulf Coast Shell & Aggregate LP

v. Newlin, 623 F.3d 235, 240 (5th Cir. 2010) (“Courts of admiralty have

jurisdiction over a contract dispute if the contract at issue is a maritime

contract.”); see also Norfolk Southern Railway Co. v. Kirby, 543 U.S. 14, 22-

23 (2004) (“When a contract is a maritime one, and the dispute is not

inherently local, federal law controls to contract interpretation.”).

Alternatively, plaintiffs assert that this Court has diversity jurisdiction over

this dispute under 28 U.S.C. § 1332, 30 and the MSA contains a choice-of-law


28    R. Doc. 23 at 15.
29    Id.
30    R. Doc. 12 at 2 ¶ 3.
                                        8
     Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 9 of 16




provision requiring the application of general maritime law. Specifically, the

MSA provides:

      This Agreement shall be governed by the General Maritime Laws
      of the United States TO THE MAXIMUM EXTENT PERMITTED
      BY LAW. TO THE EXTENT THAT THE GENERAL MARITIME
      LAWS ARE NOT PERMITTED BY APPLICABLE LAW TO
      APPLY, THE LAWS OF THE STATE OF TEXAS . . . . 31

Helis does not take issue with the application of general federal maritime law

to its motion. Rather, Helis’s position is that, under any applicable law,

plaintiff does not adequately allege a breach-of-contract claim against it. 32

      For the purposes of deciding this motion, the Court will apply general

maritime law, and it need not decide whether the MSA is a maritime

contract. Plaintiffs adequately allege, and Helis does not dispute, that the

requirements for diversity jurisdiction are satisfied under 28 U.S.C. § 1332. 33

See Hart v. Int'l Paper Co., 53 F.3d 1281, 1281 (5th Cir. 1995) (per curiam)

(noting that because “there was complete diversity . . . we need not reach the

alternative argument that there was federal question jurisdiction”). And as


31    R. Doc. 12-2 at 10.
32    R. Doc. 7-1 at 5 n.22.
33    R. Doc. 12 at 2 ¶ 3. For diversity jurisdiction to exist, the amount in
controversy must exceed $75,000, and there must be complete diversity
between plaintiffs and defendants. See 28 U.S.C. § 1332(a); Owen Equip. &
Erection Co. v. Kroger, 437 U.S. 365, 373 (1978). Plaintiffs allege that there
is complete diversity, stating the citizenship of all the parties involved and
alleging that the amount in controversy exceeds $75,000. R. Doc. 12 at 2 ¶
3.
                                       9
     Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 10 of 16




a federal court sitting in diversity, the Court must give effect to the choice-

of-law provision in the MSA. See Ellis v. Trustmark Builders, Inc., 625 F.3d

222, 225 (5th Cir. 2010) (noting that a federal court sitting in diversity,

applies the choice-of-law principles of the forum state when interpreting a

contract); see also Barnett v. Am. Const. Hoist, Inc., 91 So. 3d 345, 349 (La.

App. 1 Cir. 2012) (noting that, in Louisiana, choice-of-law provisions are

“presumed valid until [they are] proved invalid”). No party contends that

general maritime law is not permitted to apply or that the choice of law

provision is unenforceable. 34 Accordingly, the Court proceeds applying

general maritime law.




34    In some diversity cases, the Fifth Circuit has applied Louisiana Law to
contracts involving the production of oil, notwithstanding the presence of a
choice-of-law clause. In re Larry Doiron, 879 F.3d 568, 571 n.10 (5th Cir.
2018). But the reason for this has been the application of the Louisiana
Oilfield Anti-Indemnity Act (LOIA), La. Rev. Stat. 9:2780, et seq. Id. (citing
Verdine v. Ensco Offshore Co., 255 F.3d 246, 254 (5th Cir. 2001)). Applying
the LOIA, “courts generally hold that contractual provisions requiring the
contractor to extend its insurance coverage to cover the principal's acts of
negligence or fault are void . . . .” Rogers v. Samedan Oil Corp., 308 F.3d
477, 481 (5th Cir. 2002). Here, the LOIA is inapplicable because of the
exception the Fifth Circuit recognized in Marcel v. Placid Oil Co., 11 F.3d 563
(5th Cir. 1994). R. Doc. 23 at 15. In Marcel, the Fifth Circuit held that “when
the principal pays the entire cost of its own insurance coverage by securing
an endorsement naming it as an insured in the contract or policy, the
purposes of the LOIA are not frustrated, and the insurance coverage is valid
and enforceable.” Rogers, 308 F.3d at 481. Helis agrees that Marcel applies.
R. Doc. 7-1 at 3.
                                       10
    Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 11 of 16




      D.    Breach of Contract

      Nothing in plaintiffs’ Amended Complaint, or its attachments, suggests

that Helis breached the MSA. In maritime cases, a plaintiff alleging breach

of contract must demonstrate the following elements: “‘(1) contract; (2)

breach of that contract, and (3) damages.’” Mid-Gulf Shipping Co. Inc. v.

Energy Subsea LLC, 472 F. Supp. 3d 318, 324 (E.D. La. 2020) (quoting FEC

Heliports, LLC v. Hornbeck Offshore Operators, LLC, No. 15-4827, 2016 WL

5678557, at *5 (E.D. La. Oct. 3, 2016)).

      A contract “‘governed by federal maritime [law,] should be read as a

whole and its words given their plain meaning unless the provision is

ambiguous.’” LLOG Exploration Co. v. Signet Maritime Corp., 673 F. App’x

422, 425 (5th Cir. 2016) (quoting Weathersby v. Conoco Oil Co., 752 F.2d

953, 955 (5th Cir. 1984)). “‘Disagreement as to the meaning of a contract

does not make it ambiguous, nor does uncertainty or lack of clarity in the

language chosen by the parties.’” Breaux v. Halliburton Energy Servs., 562

F.3d 358, 364 (5th Cir. 2009) (quoting Weir v. Fed. Asset Disposition Ass’n,

123 F.3d 281, 286 (5th Cir. 1997)). “Where ‘the written instrument is so

worded that it can be given a certain definite legal meaning or interpretation,

then it is not ambiguous, and [the court] will construe the contract as a

matter of law.’” Breaux, 562 F.3d at 364 (quoting Weir, 123 F.3d at 286).


                                      11
     Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 12 of 16




      The MSA provides:

      [Wood Group] will arrange to have [Helis] billed for th[e]
      premium by [Wood Group’s] insurers (or their agent or
      representative), and [Wood Group] will advise [Helis] prior to
      commencing any Work in Louisiana, or offshore Louisiana if
      such premium will be in excess of $250. . . .

      At each subsequent renewal of [Wood Group’s] insurances,
      [Wood Group] will advise [Helis] as respects the amount of the
      premium required for such extensions and arrange to have
      [Helis] billed for the appropriate premium by their insurers (or
      their agent or representative). [Wood Group] warrants that such
      amount constitutes the full cost of extending such insurance
      protection to Company Group. 35

The above provisions place an obligation on Wood Group to “arrange to have

[Helis] billed for the appropriate premium by their insurers.” Further, the

contract provides that Wood Group “warrants” that the amount of the bill

“constitutes the full cost of extending such insurance protection to Company

Group.”

      Helis’s obligation under the MSA is as follows:

      [Helis] (on behalf of Company Group as defined in Section 5.1)
      will pay to [Wood Group’s] insurers (or their agent or
      representative) the premium required by their insurer for
      extending all of [Wood Group’s] insurance policies to include
      coverage for Company Group . . . .36




35    R. Doc. 12-2 at 7.
36    Id.
                                     12
     Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 13 of 16




      Read together, nothing in the MSA indicates that Helis’s obligation

extends any further than paying the premium as-billed by Wood Group or its

insurers. See Breaux, 562 F.3d at 364 (providing that contracts governed by

federal maritime law must be “read as a whole”). For example, nothing

indicates that Helis is obligated to communicate with Wood Group’s

insurers, or that Helis must verify that the premium is sufficient to cover

Company Group. And in the Amended Complaint, plaintiffs admit that

“Helis, on behalf of Company Group, was presented the bill, and purportedly

paid the insurance premium” to extend Coverage to Company Group. 37

Because plaintiffs fail to allege that Helis breached any obligation under the

MSA, the Court finds that plaintiffs fail to state a claim against Helis for

breach of contract.

      Plaintiffs’ attempt to save their claim by alleging that Helis “knew or

should have known” that the bill would not extend coverage to Company

Group.38 Specifically, plaintiffs argue that the bill Helis paid was for a

premium that would insure only Helis on Wood Group’s policies.39 In

support of this assertion, plaintiffs attach a sample endorsement to the




37    R. Doc. 12 at 7 ¶ 15.
38    Id. at 8 ¶ 15B.
39    Id.
                                     13
     Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 14 of 16




Amended Complaint. 40 The sample endorsement is addressed to “Wood

Group USA, Inc,”41 and it lists Helis as the entity under the category

“additional insured.” 42 Beneath Helis’s name, the sample endorsement

provides:

      WHO IS AN INSURED (Section II) is amended to include as an
      additional insured any person or organization to whom you are
      obligated, in connection with your business, by written contract
      or written agreement, executed prior to the date of loss, to
      provide insurance such as is afforded by this policy, but not for
      broader coverage or greater limits of liability than is required by
      said contract or agreement and in no event, for broader coverage
      or greater limits of liability than is otherwise provided by the
      policy. If other insurance is available to an insured we cover
      under this endorsement or described above (the “Additional
      Insured”) for a loss we cover under this policy, this insurance will
      apply to such loss on a primary basis and we will not seek
      contribution from the other insurance available to the Additional
      Insured.43

      The sample endorsement does not save plaintiffs’ claim. There is no

evidence that the sample endorsement, which is addressed to Wood Group,

was ever sent to Helis. Nor is it established that it is the actual endorsement.

Further, the above excerpt—the meaning of which plaintiffs do not explain—

indicates that, although Helis is listed as an additional insured, coverage

extends beyond those entities that are specifically enumerated. In any event,


40    R. Doc. 12-4.
41    Id. at 1.
42    Id. at 2.
43    Id.
                                      14
     Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 15 of 16




none of this evidence is relevant to the question of whether plaintiff

adequately alleges that Helis breached its obligation to pay the as-billed

premium.

      Plaintiffs raise one last argument in an effort to save their claim.

Plaintiffs contend that, under general maritime law, liability for breach of

contract is not based upon fault. 44 That is, even if Helis was not “at fault” for

the insufficient premium it paid, Helis is still liable for not covering Company

Group.45 Plaintiffs cite CITGO Asphalt Ref. Co. v. Frescati Shipping Co.,

Ltd., 140 S. Ct. 1081, 1089 (2020) for this argument.46

      In Frescati, the U.S. Supreme Court considered a maritime contract in

which included a “safe-berth clause.” Id. at 1085. That clause, the Frescati

court held, obligated the petitioners to select a “safe berth” around an

abandoned oil tanker. Id. Petitioners’ vessel nonetheless allided with the oil

tanker, causing hundreds of thousands of gallons of crude oil to spill into the

Delaware River. Id. The Frescati court found that petitioners breached the

safe-berth clause in the course of the allision. Rejecting petitioners’

argument regarding “due diligence in the selection of a berth,” the Frescati

court observed that “[u]nder elemental precepts of contract law, an obligor


44    R. Doc. 23 at 10.
45    Id. at 11.
46    Id.
                                       15
    Case 2:20-cv-02647-SSV-DPC Document 30 Filed 03/17/21 Page 16 of 16




is ‘liable in damages for breach of contract even if he is without fault.’” Id. at

1089 (citing Second Restatement of Contracts, 309 (1979)).

      In Frescati, petitioners were found in breach of the contract and could

not avoid liability, notwithstanding alleged efforts to exercise “due

diligence.” Here, plaintiffs have not even alleged that Helis breached the

MSA in the first instance, through its “fault” or otherwise. Because plaintiffs

fail to state a claim for breach of contract against Helis, the Court grants

Helis’s motion to dismiss. Plaintiffs’ breach-of-contract claim against Helis

is dismissed with prejudice.



III. CONCLUSION

      For the foregoing reasons, Helis’s second motion to dismiss is

GRANTED. Helis’s first motion to dismiss is MOOT.



          New Orleans, Louisiana, this _____
                                        17th day of March, 2021.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                       16
